.
                                    ssis~ .._..,s~sss''      =                      awt:a          C.        52    !CI..::o".W:L£:i                    £ .&
                                    ~

                                                                         i I I i!   ii       f   J j] J f}

                                                   ~~~~~~SlOSS~! "'"
                                                        ::   ; 1i 1i i                   j
                                                                                                              !J       14s~~~~ II Ill
                                                    ffe IM~IL.nt' IFO~               ~d                              zy~~..,_"!1!~'::"""""''
                                                                                                                     :>
                                                                                                                           d~~s
                                                                                                                             ~
                                                                                                                                            ""'....,.""'"""'"'
                                                                                                                                           PITNEY BOWEs

                                                   ffe DVA'Ir!E I!JJ$/E              ~$
                                                                                     Cl)ls
                                                                                                                   i o2 1M         $ (Q)(0t~(Q)S
P.O. BOX 12308, CAPITOL STATf(j5N                                                    ll.U.                           0004279596            APR 22 2015
                                                                                                        ~:csGv>:P~ MAILED FROM ZIP CODE 78 701

                                    ~
    AUSTIN, TEXAS 78711




                                             RE: WRs82,923s01